



Exhibit 10.4


















FUELS DISTRIBUTION SERVICES AGREEMENT




BY AND BETWEEN


MARATHON PETROLEUM COMPANY LP


AND


MPLX FUELS DISTRIBUTION LLC








September 26, 2017
































*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------








TABLE OF CONTENTS


 
 
Page


ARTICLE 1
DEFINITIONS
1


 
 
 
ARTICLE 2
TERM
2


 
 
 
ARTICLE 3
EXCLUSIVE PROVIDER OF FD SERVICES; STANDARD OF CARE
2


 
 
 
ARTICLE 4
FUELS DISTRIBUTION SERVICES
4


 
 
 
ARTICLE 5
VOLUME
5


 
 
 
ARTICLE 6
COMPENSATION AND PAYMENT
7


 
 
 
ARTICLE 7
TITLE
8


 
 
 
ARTICLE 8
INDEMNITY
9


 
 
 
ARTICLE 9
FORCE MAJEURE
9


 
 
 
ARTICLE 10
TERMINATION; NON-EXCLUSIVE REMEDIES
10


 
 
 
ARTICLE 11
MISCELLANEOUS
10


 
 
 
Schedules


 
 
Schedule 1.1
Definitions
 
Schedule 1.1(A)
Products
 
Schedule 3.2
Marks
 
Schedule 5.1
Volumes
 
Schedule 6.1(a)
Tiered Fees
 
Schedule 11.2
Dispute Resolution Procedures
 
 
 
 







*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------






FUELS DISTRIBUTION SERVICES AGREEMENT


This Fuels Distribution Services Agreement (this “Agreement”) is entered into as
of September 26, 2017 by and between Marathon Petroleum Company LP, a Delaware
limited partnership with an address of 539 South Main Street, Findlay, Ohio
45840 (“MPC”), and MPLX Fuels Distribution LLC, a Delaware limited liability
company with an address of 539 South Main Street, Findlay, Ohio
45840 (“MPLXFD”).  Each of MPC and MPLXFD will be referred to herein
individually as a “Party” or collectively as the “Parties”.  


WHEREAS, MPLX Terminals LLC, an Affiliate of MPLXFD, directly or indirectly,
owns and operates certain refined product terminals (the “Company Operated
Terminals”) and holds partial ownership interests in refined product terminals
that it utilizes but does not operate (the “Company Non-Operated Terminals”);


WHEREAS, MPC has entered into various throughput or tank storage lease
agreements with third party refined product terminals of which MPC is not the
operator (the “Third Party Terminals”) to transport and store refined products
that are either owned by MPC or are subject to an exchange agreement;


WHEREAS, Hardin Street Marine LLC, the wholly-owned subsidiaries of MPLX
Refining Logistics LLC and the wholly-owned subsidiaries of MPLX Pipe Line
Holdings LLC, each an Affiliate of MPLXFD, directly or indirectly own and
operate certain logistics assets used to transport and store refined products;
and


WHEREAS, MPC and MPLXFD desire to enter into this Agreement to memorialize the
terms and conditions of the Parties’ commercial relationship with respect to the
delivery by MPLXFD of certain services relating to the integral scheduling and
marketing of certain petroleum products and intermediates through the use of the
Terminals, pipelines, marine vessels, rail or other related logistics assets,
with respect to which MPC has associated contracts with MPLX Terminals LLC,
Hardin Street Marine LLC, the wholly-owned subsidiaries of MPLX Refining
Logistics LLC, the wholly-owned subsidiaries of MPLX Pipe Line Holdings LLC and
other third parties to allow MPC to fully execute its refining operations and
marketing business.


NOW, THEREFORE, in consideration of the mutual promises of the Parties and the
covenants and conditions hereinafter set forth, the Parties hereby agree as
follows:


ARTICLE I
DEFINITIONS


1.1Definitions. Capitalized terms used herein will have the definitions set
forth on Schedule 1.1.
1.2Interpretation. In this Agreement, unless the context clearly indicates
otherwise: (a) words used in the singular include the plural, and words used in
the plural include the singular; references to any Person include such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are permitted by this Agreement; (b) any reference to any gender


Page 1 of 13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





includes the other gender; (c) the words “include,” “includes” and “including”
will be deemed to be followed by the words “without limitation”; (d) any
reference to any Article, Section or Schedule means such Article or Section of,
or such Schedule to, this Agreement, as the case may be, and references in any
Section or definition to any clause means such clause of such Section or
definition; (e) the words “herein,” “hereunder,” “hereof,” “hereto” and words of
similar import will be deemed references to this Agreement as a whole and not to
any particular Section or other provision hereof; (f) any reference to any
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time; (g)
relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”; (h) any references to FD Services to be provided by MPLXFD to, or
directed by, MPC hereunder will be deemed to mean FD Services provided to, or as
applicable directed by, “MPC and its designated Affiliates”; (i) any references
hereunder to MPC’s Products or the Products owned by MPC will be deemed to mean
the Products owned by “MPC or its designated Affiliates”; and (j) the language
of this Agreement will be deemed to be the language the Parties have chosen to
express their mutual intent, and no rule of strict construction will be applied
against either Party.
ARTICLE 2
TERM
2. 1Term. This Agreement will commence on September 26, 2017 and end on the date
that is 10 years after the Effective Time (the “Term”), unless terminated early
in accordance with this Agreement.
ARTICLE 3
EXCLUSIVE PROVIDER OF FD SECURITIES; STANDARD OF CARE
3.1Appointment. MPC hereby appoints MPLXFD as its sole and exclusive agent for
the provision of FD Services as of and following the Effective Time for the
duration of the Term and on volumes of Sales up to the Maximum Annual Volume,
and MPLXFD hereby accepts MPC’s appointment, subject in each case to the terms
and conditions of this Agreement. MPLXFD will not enter into any agreement with
any Person other than MPC to provide services that are the same as,
substantially similar or analogous to the FD Services, without MPC’s prior
written consent. MPLXFD has the right, during the Term, to present itself as the
authorized and exclusive agent of MPC to perform the FD Services, including with
respect to Products purchased or Sold on MPC’s behalf, subject only to the
limits and obligations in this Agreement and the standards and procedures set
forth and specified by MPC from time to time.
3.2License. As of and following the Effective Time and subject to the terms and
conditions of this Agreement, MPC hereby grants a limited, non-exclusive,
revocable, royalty-free, non-transferable, non-assignable, and without right to
sublicense, license to MPLXFD to use the names and to use the trademarks set
forth on Schedule 3.2 (the “Marks”), solely in connection with its performance
of the FD Services during the Term, including signing the name of MPC or its
Affiliate, as applicable, to any written instrument which it is authorized to
execute pursuant to the terms of this Agreement and holding itself out during
the Term as the exclusive agent for the


Page 2 of 13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





provision of FD Services. MPLXFD agrees that all contracts which it may enter
into in the conduct of FD Services will be in MPC’s or its applicable
Affiliate’s name, and not in the name of MPLXFD. MPC does not authorize MPLXFD
to use any of the Marks in any capacity other than as provided herein.
3.3.Confidentiality; Proprietary Rights. MPLXFD will not, except as otherwise
expressly authorized in writing by MPC, use or disclose to any Person, including
MPLXFD’s contractors, agents, representatives, customers, or competitors, any
Proprietary Information except to the extent disclosure of Proprietary
Information is necessary for fulfillment of MPLXFD’s obligations relating to
this Agreement. MPLXFD will advise each such recipient Person of MPLXFD’s
confidentiality obligations with respect to such Proprietary Information, and
will take all precautions necessary to prevent any unauthorized disclosure or
use of any Proprietary Information. MPLXFD expressly acknowledges that (a) all
Proprietary Information, including MPC’s intellectual property and Marks, is and
will remain the exclusive property of MPC and that MPLXFD has and will have no
right, title or interest in such Proprietary Information, including any
improvements related thereto whether or not protected or protectable by Law, (b)
the Proprietary Information is commercially and competitively valuable to MPC,
is not generally known to competitors of MPC or other Persons, and is vital to
the success of MPC’s business at all locations at which it does business; (c)
the unauthorized use or disclosure of such Proprietary Information would cause
irreparable harm to MPC; (d) this Agreement is a means to protect MPC’s
legitimate interest in its Proprietary Information; (e) that the restrictions on
MPLXFD set forth in this agreement are reasonably necessary in order to protect
MPC's legitimate interest in its Proprietary Information; and (f) neither this
Agreement nor the performance of the FD Services confers upon MPLXFD any right,
title or interest in any Proprietary Information, including intellectual
property, subject of this Agreement or the FD Services, except in each case to
the extent expressly provided in Section 3.2, during or after the Term. MPLXFD
represents that it has not sought or obtained, and agrees not to seek or obtain
any patent or registration embodying MPC’s intellectual property, and further
agrees to discontinue all use of MPC’s intellectual property, including the
Marks, from and after the termination of this Agreement. Upon termination of
this Agreement for any reason, MPLXFD will, at its expense, promptly, at MPC’s
option, return or destroy all tangible representations or embodiments of MPC’s
intellectual property, including the Marks, to MPC. MPLXFD agrees to notify MPC
immediately of any infringement of MPC’s intellectual property, including the
Marks, which come to the attention of MPLXFD during the Term. MPLXFD agrees that
any improvement to MPC’s Proprietary Information (including its intellectual
property), including the value thereof, that results from the efforts of MPLXFD
will be the sole and exclusive property of MPC and will be effected to MPC’s
sole benefit. MPLXFD shall disclose to MPC any and all improvements made by or
for MPLXFD to MPC’s Proprietary Information during the Term of this Agreement,
and MPLXFD does hereby grant and assign and is deemed to have granted and
assigned to MPC all right, title, interest and ownership of such improvements.
At MPC’s request, MPLXFD agrees to assist MPC in perfecting and protecting MPC’s
rights in such improvements, including, but not limited to obtaining patent
rights therein and requiring MPLXFD’s contractors, agents, representatives,
customers, or competitors to sign additional obligations of confidentiality. The
provisions of this Section 3.3, with respect to any MPC trade secrets, shall
survive any expiration or termination of this Agreement for so long as such
Proprietary Information remains a trade secret under applicable Law.


Page 3 of 13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





3.4.Notice of Immunity under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016. Notwithstanding any other provision of
this Agreement, MPLXFD understands that: (a) it will not be held criminally or
civilly liable under any United States federal or state trade secret law for any
disclosure of a trade secret that is made (i) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney;
and (ii) solely for the purposes of reporting or investigating a suspected
violation of Law; (b) it will not be held criminally or civilly liable under any
United States federal or state trade secret law for any disclosure of a trade
secret that is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding; and (c) if it files a lawsuit for retaliation by
MPC for reporting a suspected violation of Law, MPLXFD may disclose MPC’s trade
secrets to its attorney and only use such trade secrets in the court proceeding
if (i) it files any document containing the trade secret under seal and (ii)
does not disclose the trade secret, except pursuant to a court order.


3.5.Standard of Care. All FD Services will be performed by MPLXFD in a good and
workmanlike manner consistent with good industry practice and in compliance with
all Laws. Any contract or agreement entered into by MPLXFD for MPC pursuant to
and as authorized by this Agreement will be on customary, arm’s length and
industry standard terms and conditions, and subject to any written limitations
on authority with respect to terms as may be conveyed to MPLXFD from time to
time by MPC. In providing the FD Services, MPLXFD will act in good faith and on
MPC’s behalf and for the sole benefit of MPC, and not perform any act which
would or reasonably might reflect adversely upon the FD Services, the Products
or the business, integrity or goodwill of MPC. Without limiting the foregoing,
MPLXFD will have no authority to take part in any dispute or institute or defend
any proceedings or settle or attempt to settle or make any admission concerning
any dispute, proceedings or other claim relating to the Products or any contract
concerning the Products or the FD Services, in each case on behalf of or in the
name of MPC, and will have no authority to bind MPC in respect of the foregoing.
ARTICLE 4
FUELS DISTRIBUTION SERVICES
4.1Fuels Distribution Services Generally. As of and following the Effective
Time, MPLXFD will perform or cause to be performed fuels distribution services
for MPC set forth in this Article 4, including certain scheduling services and
marketing services, in each case, pursuant to the applicable terms and
conditions of this Agreement (the “FD Services”). Except as otherwise expressly
set forth herein to the contrary, MPLXFD will provide or cause to be provided
the labor and supervision necessary to perform all FD Services, and MPLXFD will
provide or cause to be provided the systems, equipment, vehicles and supplies
necessary to perform the FD Services.
4.2Scheduling Services. FD Services performed by MPLXFD include certain
scheduling services associated with Products that are produced at MPC’s
refineries, acquired through purchases or exchanged with third parties and
distributed through the Sale Points to MPC’s customers. Without limiting the
generality of the foregoing, FD Services will include the scheduling services
more specifically described in this Section 4.2.


(a)Supply and Demand Balancing. MPLXFD, in consultation and on-going
coordination with MPC, will develop and execute plans that balance the supply of
Products,


Page 4 of 13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





whether from MPC refinery production, purchased supply or exchange agreement
supply, with demand for Products at the Sale Points.


(b)Bulk Purchase and Sale of Products. MPLXFD will coordinate, negotiate and
execute bulk purchases and Sales of MPC’s Products as MPLXFD deems necessary to
effect the supply and demand balancing obligations described in Section 4.2(a).
(c)Third Party Exchange, Terminalling and Tank Storage Coordination. MPLXFD will
negotiate, execute, implement and manage exchange, terminalling and tank storage
arrangements with third parties on behalf of MPC and will monitor and manage
financial or inventory adjustments that may be provided for in an exchange,
terminalling or tank storage agreement.
(d)Coordination of Products Movements. MPLXFD will coordinate and schedule the
movement of Products to and from MPC’s refineries and to the Sale Points via the
modes of transportation it deems most appropriate for MPC, including pipelines,
marine vessels, railcars and transport trucks. MPLXFD will continuously monitor
MPC refinery production and Sales volumes and adjust future resupply
accordingly.
(e)Products Inventory Management. MPLXFD will plan, coordinate and manage MPC
Products inventories.


4.3Marketing Services. FD Services performed by MPLXFD include certain services
associated with the marketing of MPC’s Products; provided that the execution of
pricing is expressly excluded from the marketing services segment of the FD
Services. Without limiting the generality of the foregoing, FD Services will
include the marketing services more specifically described in this Section 4.3.
(a)Identification, Evaluation, Set-up and Servicing of Customers. MPLXFD will
provide all services necessary to identify, evaluate and set-up potential
customers, and thereafter provide service to customers, in each case, with
respect to the Sales of MPC’s Products.
(b)Sale of Products. MPLXFD will coordinate, negotiate and manage Sales of MPC’s
Products to MPC’s customers, including marketing to MPC’s customers, managing
Sales agreements between MPC and its customers and determining the Sale Points.
(c)Marketing Analytics and Forecasting. MPLXFD will provide product demand
analysis by type and geographical region to optimize Sales strategy, conduct
market studies, forecast Sales, measure Sales performance, analyze optimal Sales
balance by region and provide other marketing-related analysis.
(d)Branded Products Marketing Services. With respect to MPC’s business of
Selling branded Products to customers, MPLXFD will provide additional marketing
services, including (i) managing the brand image requirements; (ii) making MPC’s
recommended changes to the brand image requirements; (iii) maintaining brand
customer relationships; and (iv) managing certain brand marketing programs.


Page 5 of 13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





ARTICLE 5
VOLUME
5.1Minimum Quarterly Volume and Maximum Annual Volume. As of and following the
Effective Time, MPLXFD will use commercially reasonable efforts to Sell an
aggregate volume of Products, during each Calendar Quarter, which (a) at a
minimum, will be not less than the aggregate volume of Products identified by
Calendar Quarter in Schedule 5.1 (each a “Minimum Quarterly Volume”) and (b) at
a maximum, will not exceed the maximum annual aggregate volume of Products
identified in Schedule 5.1 (the “Maximum Annual Volume”). The Parties will meet
in advance of each calendar year and, if mutually desired, from time-to-time
throughout the year, to agree to prospective adjustments to the Minimum
Quarterly Volumes in anticipation of seasonality, forecast changes and MPC’s
planned refinery operations; provided that, the sum of Minimum Quarterly Volumes
in each calendar year will always equal the Annual Volume Commitment. MPC will
update Schedule 5.1 with any agreed upon prospective adjustments to the Minimum
Quarterly Volumes made pursuant to this Section 5.1 without formal amendment.
5.2Partial Period Proration. If this Agreement commences on any day other than
the first day of a Calendar Quarter or is terminated on any day other than the
last day of a Calendar Quarter, then any calculation determined with respect to
a Calendar Quarter will be prorated by a fraction, the numerator of which is the
number of calendar days elapsed in the Calendar Quarter beginning on the date of
such commencement or ending on the date of such termination, as applicable, and
the denominator of which is the number of calendar days in the Calendar Quarter.
If this Agreement commences on any day other than January 1 or is terminated on
any day other than December 31, then any calculation determined with respect to
a full year will be prorated by a fraction, the numerator of which is the number
of calendar days elapsed in the year beginning on the date of such commencement
or ending on the date of such termination, as applicable, and the denominator of
which is the number of calendar days in such year.
5.3Special Provisions Relating to Volumes.
(a)Force Majeure Events. At the conclusion of a Force Majeure Event, the
applicable Minimum Quarterly Volume with respect to each Calendar Quarter in
which the suspension due to the Force Majeure Event remained in effect will be
ratably reduced to reflect such suspension.
(b)Adjustments for Idling or Divestiture of Refineries. In the event MPC or its
Affiliates idle or divest (regardless of form) one or more refineries, either
Party, upon providing notice to the other Party of its reasonable good faith
belief that such idling or divestiture will prevent MPLXFD from Selling at least
the Minimum Quarterly Volume of Products during the Calendar Quarters subsequent
to such idling or divestiture, may require the respective senior representatives
of the Parties to meet and negotiate in good faith a prospective adjustment of
the Annual Volume Commitment or other adjustments to this Agreement that the
Parties agree are fair and equitable under the circumstances. For the avoidance
of doubt, any adjustment of the Annual Volume Commitment made pursuant to this
Section 5.3(b) will be applied only prospectively from the date the Parties
agree to such adjustment, unless otherwise agreed to by the Parties that such


Page 6 of 13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





adjustment will be effective retroactively to the date of the idling or closing
date of the disposition transaction. MPC will update Schedule 5.1 with any
agreed upon prospective adjustments to the Annual Volume Commitment made
pursuant to this Section 5.3(b) without formal amendment.
(c)Adjustments for Capital Improvements or Acquisitions. In connection with
either (i) capital improvements completed by MPC or its Affiliates at one or
more of its refineries or other facilities; or (ii) an acquisition (regardless
of form) by MPC or its Affiliates of one or more refineries or other facilities,
businesses or assets, MPLXFD, as MPC’s sole and exclusive agent for the
provision of FD Services, will be entitled to provide FD Services and collect
increased Monthly Volumetric Fees, if any, associated with increased Sales of
Products produced at the improved or acquired refineries, facilities, businesses
or assets up to, but not exceeding, the Maximum Annual Volume. Unless otherwise
agreed to in writing by the Parties, MPLXFD will not be entitled to any increase
of the Annual Volume Commitment as a result of such capital improvements or
acquisition. In the event MPC or its Affiliates completes any such capital
improvements or acquisitions, either Party, upon providing notice to the other
Party of its reasonable good faith belief that such capital improvements or
acquisitions will result in Sales in excess of the Maximum Annual Volume, may
require the respective senior representatives of the Parties to meet and
negotiate in good faith a prospective adjustment of the Maximum Annual Volume.
For the avoidance of doubt, any adjustment of the Maximum Annual Volume made
pursuant to this Section 5.3(c) will be applied only prospectively from the date
the Parties agree to such adjustment, unless otherwise agreed to by the Parties
that such adjustment will be effective retroactively to the in service date of
the improvements or closing date of the acquisition transaction. MPC will update
Schedule 5.1 with any agreed upon prospective adjustments to the Maximum Annual
Volume made pursuant to this Section 5.3(c) without formal amendment.
ARTICLE 6


COMPENSATION AND PAYMENT


6.1Fees. As of and following the Effective Time, in consideration of the FD
Services performed by MPLXFD hereunder, MPC will pay MPLXFD the following fees
(collectively, the “Fees”):
(a)Monthly Volumetric Fee. Each Month, the applicable fee set forth on Schedule
6.1(a) (the “Tiered Fee”) will be multiplied by the volume of Sales in Gallons
of MPC’s Products hereunder during such Month (the sum of the products of which
will be the “Monthly Volumetric Fee”); provided that MPLXFD will not invoice,
and MPC will have no obligation to pay, any Monthly Volumetric Fee for Sales in
excess of the Maximum Annual Volume, unless otherwise agreed to in writing by
the Parties.


(b)Deficiency.


(i)Quarterly Deficiency. If after using commercially reasonable efforts, MPLXFD
fails to Sell at least the Minimum Quarterly Volume of Products during any
Calendar Quarter, then MPC will pay MPLXFD a deficiency payment (each, a
“Deficiency Payment”) equal to the volume in Gallons by which the Minimum
Quarterly Volume exceeds the actual Sales for such Calendar Quarter multiplied
by the applicable Tiered Fee.


Page 7 of 13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





(ii)Deficiency Bank. For that portion of each Sale which exceeds the applicable
Minimum Quarterly Volume in a Calendar Quarter (each, an “Excess Sale”), MPLXFD
will issue MPC a credit equal to the Monthly Volumetric Fee associated with each
Excess Sale (each, a “Quarterly Deficiency Credit”). MPLXFD will maintain a bank
of Quarterly Deficiency Credits and apply each Quarterly Deficiency Credit on a
first-in-first-out basis as a credit against any future Deficiency Payment which
would otherwise be owed to MPLXFD; provided that Quarterly Deficiency Credits
will expire on the earlier of (A) termination of this Agreement, or (B) the end
of the fourth consecutive Calendar Quarter following the Calendar Quarter of the
Excess Sale. MPLXFD will not remit cash for Quarterly Deficiency Credits
regardless of whether the Quarterly Deficiency Credits are unused.
Notwithstanding anything to the contrary herein, MPC will not be entitled to any
Quarterly Deficiency Credits for Excess Sales exceeding the Maximum Annual
Volume, unless MPC has agreed to pay MPLXFD a Monthly Volumetric Fee for such
Excess Sales. This Section 6.1(b)(ii) will survive the termination of this
Agreement.
(iii)Exclusive Remedy. Section 6.1(b) sets forth MPLXFD’s sole and exclusive
remedy for MPC’s failure to meet the Minimum Quarterly Volume during any
Calendar Quarter.
6.2Taxes. The Fees are exclusive of any and all sales taxes, consumer excise
taxes, or any other taxes of any Governmental Authority and other charges which
may be levied, assessed or due upon the FD Services, except for taxes based on
or measured by MPLXFD’s income, gross receipts or net worth (collectively,
“Taxes”). MPC will render payment of Taxes due and payable directly to the
taxing Governmental Authority, unless such Taxes are collected and remitted to
the taxing Governmental Authority by MPLXFD, in which case, such Taxes will be
separately charged to MPC, and identified as Taxes on the Monthly invoice. MPC
will provide any applicable tax exemption certificates to MPLXFD for purposes of
the collection and remittance of Taxes under this Agreement. Notwithstanding
anything to the contrary herein, each Party is responsible for all Taxes in
respect of its own real and personal property.
6.3Invoices; Payment. As of and following the Effective Time, MPLXFD will
furnish MPC a Monthly invoice setting forth the Monthly Volumetric Fee, any
Deficiency Payments, any Quarterly Deficiency Credits banked or applied pursuant
to Section 6.1(b)(ii) and each of the Taxes payable, in each case, with respect
to FD Services performed hereunder during the preceding Month. MPC will pay such
invoice within 10 days of the date of receipt thereof.
6.4Audit. MPLXFD will retain its books and records related to the FD Services,
including books and records related to the charges to MPC for FD Services
provided hereunder, for a period of at least 2 years from the date the FD
Services are invoiced to MPC. MPC may audit such books and records at MPLXFD’s
offices where such books and records are stored upon reasonable prior written
notice. Any such audit will be at MPC’s sole expense and will take place during
MPLXFD’s business hours.
ARTICLE 7
TITLE


Page 8 of 13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





7.1Title. Title to all Products referenced hereunder is and will remain in the
name of MPC and MPLXFD has and will have no title to or interest in said
Products. Other than on MPC’s behalf as a part of its performance of FD Services
in accordance with the requirements of this Agreement, MPLXFD will not create,
incur or suffer to exist any pledge, security interest, lien, levy, or other
encumbrance of or upon any such Products.


ARTICLE 8


INDEMNITY
8. 1Indemnification by MPC. MPC will protect, defend, indemnify and hold MPLXFD
harmless from and against any and all (a) claims, demands, causes of action,
liabilities, losses, reasonable attorneys’ fees or costs (collectively, the
“Claims”) arising out of, resulting from, incident to, or in connection with
MPC’s breach of this Agreement; or (b) Third Party Claims arising out of,
resulting from, incident to, or in connection with the acts or omissions of MPC
or MPLXFD, their respective employees, agents or subcontractors, or MPC’s third
party authorized carriers or customers, except to the extent such Claims are
caused by the negligent or intentional acts or omissions of MPLXFD, its
employees, agents or subcontractors.
8. 2Indemnification by MPLXFD. MPLXFD will protect, defend, indemnify and hold
MPC and its Affiliates harmless from and against any and all (a) Claims arising
out of, resulting from, incident to, or in connection with MPLXFD’s breach of
this Agreement, including exceeding its authority granted hereunder; or (b)
Third Party Claims arising out of, resulting from, incident to, or in connection
with the negligent or intentional acts or omissions of MPLXFD, its employees,
agents or subcontractors.
8. 3Survival. Any indemnification granted in this Article 8 will survive the
termination of this Agreement until all applicable statutes of limitation have
run regarding any Claims that could be made with respect to the activities
contemplated by this Agreement.
8. 4Consequential Damages. In no event will either Party be liable to the other
Party for special, indirect, consequential (including loss of profits), or
punitive damages resulting from or arising out of this Agreement, regardless of
cause.
ARTICLE 9
FORCE MAJEURE


9.1Force Majeure Events. As soon as possible upon the occurrence of a Force
Majeure Event, a Party affected by such Force Majeure Event will provide the
other Party written notice of the occurrence of such Force Majeure Event. In
addition to the ratable reduction of Minimum Quarterly Volumes as provided in
Section 5.3(a), some or all of the affected Party’s obligations (other than an
obligation to pay any amounts due to the other Party, which will not be
suspended under this Section 9.1) will be temporarily suspended during the
occurrence of, and for the entire duration of, the Force Majeure Event, but only
to the extent and for the duration that the Force Majeure Event prevents the
Party from performing such suspended obligations.


Page 9 of 13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





9.2Obligation to Remedy Force Majeure Events. Each Party affected by a Force
Majeure Event will take commercially reasonable steps to remedy the Force
Majeure Event so that it may resume the full performance of its obligations
under this Agreement within a reasonable period of time.
9.3Strikes and Lockouts. The settlement of strikes, lockouts and other labor
disturbances will be entirely within the discretion of the affected Party and
the requirement to remedy a Force Majeure Event within a reasonable period of
time will not require the settlement of strikes or lockouts by acceding to the
demands of an opposing Person when such course is inadvisable in the discretion
of the Party having the difficulty.
ARTICLE 10
TERMINATION; NONE-EXCLUSIVE REMEDIES
10.1Default; Right to Terminate. As of and following the Effective Time:
(a)if either Party defaults in the prompt performance and observance of any of
the material terms and conditions of this Agreement, and if such default
continues uncured for 30 days or more after written notice thereof by the
non-defaulting Party to the defaulting Party, or should either Party become
insolvent, commence a case for liquidation or reorganization under the United
States Bankruptcy Code (or become the involuntary subject of a case for
liquidation or reorganization under the United States Bankruptcy Code, if such
case is not dismissed within 30 days), be placed in the hands of a state or
federal receiver or make an assignment for the benefit of its creditors, then
the other Party will have the right, at its option, to terminate this Agreement
immediately upon delivery of written notice to the defaulting Party;
(b)in the event of a default by MPC, the amounts accrued with respect to this
Agreement will, at the option of MPLXFD, become immediately due and payable; and
(c)in the event of default by MPLXFD under this Agreement, MPC will have the
right, at its option, to terminate this Agreement; provided that MPC will have
paid MPLXFD amounts that have properly accrued under the Agreement to the date
of such termination.
10.2Non-Exclusive Remedies. Except as otherwise provided in this Agreement, the
remedies of MPLXFD and MPC provided in this Agreement will not be exclusive, but
will be cumulative and will be in addition to all other remedies in favor of
MPLXFD or MPC at law or in equity.


ARTICLE 11


MISCELLANEOUS


11.1Notice. Except as otherwise indicated herein and until otherwise specified,
notices and other communication to each Party will be addressed as follows:
MPC:


Page 10 of 13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





Marathon Petroleum Company LP
539 South Main Street
Findlay, Ohio 45840
Attention: General Counsel


MPLXFD:


MPLX Fuels Distribution LLC
539 South Main Street
Findlay, Ohio 45840
Attention: President


Any notice required or permitted hereunder will be deemed given (a) 3 days after
being deposited in the U.S. Mail as registered or certified mail, return receipt
requested, postage prepaid, and (b) when received if delivered by recognized
commercial courier or next business day delivery and addressed to the Party to
whom the notice is being given at the address set forth above for such Party.
11.2Dispute Resolution. Any dispute between the Parties in connection with this
Agreement will be resolved in accordance with the dispute resolution procedures
set forth in Schedule 11.2; provided that either Party may seek a restraining
order, temporary injunction, or other provisional relief in any court with
jurisdiction over the subject matter of the dispute and to avoid irreparable
injury or to preserve the status quo ante.
11.3Assignment. This Agreement will be binding upon and will inure to the
benefit of MPLXFD and MPC and their respective successors and permitted assigns;
provided, however, that neither Party will assign its rights or delegate its
obligations under this Agreement, in whole or in part, without prior written
consent of the other Party, except MPLXFD may make collateral assignments of
this Agreement to secure working capital or other financing. Any assignment that
is not undertaken in accordance with the provisions set forth in this Section
11.3 will be null and void ab initio. A Party making any assignment will
promptly notify the other Party of such assignment, regardless of whether
consent is required.
11.4Amendments. Except for updates to Schedule 5.1 expressly permitted
hereunder, this Agreement will not be modified, in whole or in part, except by a
written amendment signed by both Parties.
11.5No Third Party Rights. Nothing in this Agreement is intended to confer any
rights, benefits or obligations to any Person, including MPC customers, other
than the Parties and their respective successors and permitted assigns.
11.6Compliance with Laws. This Agreement will be subject to, and the Parties
will comply with, all valid and applicable Laws.
11.7Waiver. No waiver by either Party of any default of the other Party will
operate as a waiver of any further or future default, whether of like or
different character.


Page 11 of 13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





11.8Governing Law. This Agreement, and any dispute arising hereunder, will be
governed by the Laws of the State of New York without regard to the conflict of
laws provisions thereof to the extent such rules or principles would require or
permit the application of the Laws of any other jurisdiction.
11.9Terms Severable. Any invalid or unenforceable provision will be adjusted
rather than severed, if possible, to achieve the intent of the Parties under
this Agreement and, unless it would materially alter the underlying intent of
the Parties, the balance of this Agreement will not be affected thereby and will
be enforced to the greatest extent permitted by Law.
11.10Schedules. The Schedules identified in this Agreement are hereby
incorporated into this Agreement and will constitute a part of this Agreement.
If there is any conflict between this Agreement and any Schedule, the provisions
of the Schedule will control.
11.11Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof, and no oral promises,
agreement or warranties affecting it and no prior or subsequent agreement adding
to, altering or waiving any term, condition or provision hereof will be valid
and enforceable unless in writing and similarly executed.
11.12Counterparts; Multiple Originals. This Agreement may be executed in any
number of counterparts all of which together will constitute one agreement
binding on each of the Parties. Each of the Parties may sign any number of
copies of this Agreement. Each signed copy will be deemed to be an original, but
all of them together will represent one and the same agreement.
11.13Headings. Headings of sections of this Agreement are provided for reference
purposes only, are in no manner intended to be a part of the terms of this
Agreement and will not affect the meaning or interpretation hereof.




[SIGNATURE PAGE FOLLOWS]


Page 12 of 13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement in
duplicate as of the day and year first above written.


Marathon Petroleum Company LP
By:
MPC Investment LLC, its General Partner
 
 
 
 
By:
/s/ Donald C. Templin
 
Donald C. Templin, President
 
 
 
 
 
 
MPLX Fuels Distribution LLC
 
 
 
 
By:
/s/ Donald C. Templin
 
Donald C. Templin, President







Page 13 of 13
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------






Schedule 1.1 - Definitions
“Affiliates” means any Person that directly or indirectly Controls, is
Controlled by, or is under common Control with the referenced Person; provided
that “Affiliates” of MPC will exclude MPLXFD and its direct or indirect
subsidiaries and, provided further that, “Affiliates” of MPLXFD will exclude MPC
and its direct or indirect parents and subsidiaries.
“Agreement” has the meaning set forth in the Preamble.
“Annual Volume Commitment” means the annual Sales commitment set forth on
Schedule 5.1, as may be adjusted pursuant to Section 5.3 and be updated by MPC
without formal amendment.
“Calendar Quarter” means a period of 3 consecutive Months beginning on the first
day of each January, April, July and October.
“Claims” has the meaning set forth in Section 8.1.
“Company Operated Terminals” has the meaning set forth in the Recitals.
“Company Non-Operated Terminals” has the meaning set forth in the Recitals.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.
“Deficiency Payment” has the meaning set forth in Section 6.1(b)(i).
“Dropdown Transaction” means any transaction pursuant to which any equity
interests in MPLXFD are Transferred to MPLX LP or any of its wholly-owned
Affiliates.
“Effective Time” means the date the Dropdown Transaction closes.
“Excess Sale” has the meaning set forth in Section 6.1(b)(ii).
“FD Services” has the meaning set forth in Section 4.1.
“Feedstock” means a raw material or processed oil, or a combination thereof,
derived from natural gas or crude oil and subject to further processing or
refining activities.
“Fees” has the meaning set forth in Section 6.1.
“Force Majeure Event” means an occurrence or event (a) not within the reasonable
control of the affected Party; (b) which, by the exercise of reasonable
diligence, the affected Party is or was unable to prevent; and (c) which,
despite commercially reasonable efforts of the Parties, prevents MPLXFD from
Selling at least the Minimum Quarterly Volume of Products during any Calendar
Quarter.


Schedule 1.1
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





“Gallon” means a volume of 231 cubic inches.
“Governmental Authority” means any government, any governmental administration,
agency, instrumentality or other political subdivision thereof or any court,
commission or other governmental authority of competent jurisdiction.
“Law” means all constitutions, laws (including common law), treaties, statutes,
orders, decrees, rules, injunctions, licenses, permits, approvals, agreements,
regulations, codes and ordinances issued by any Governmental Authority,
including judicial or administrative orders, consents, decrees and judgments,
published directives, guidelines, governmental authorizations, requirements or
other governmental restrictions which have the force of law, and determinations
by, or interpretations of any of the foregoing by any Governmental Authority
having jurisdiction over the matter in question and binding on a given Person,
whether now existing or hereafter coming into effect.
“Marks” has the meaning set forth in Section 3.2.
“Maximum Annual Volume” has the meaning set forth in Section 5.1.
“Minimum Quarterly Volume” has the meaning set forth in Section 5.1.
“Month” or “Monthly” means a calendar month commencing at 0000 hours on the
first day thereof and running until, but not including, 0000 hours on the first
day of the following calendar month, according to local time in Findlay, Ohio.
“Monthly Volumetric Fee” has the meaning set forth in Section 6.1(a).
“MPC” has the meaning set forth in the Preamble.
“MPLXFD” has the meaning set forth in the Recitals.
“Party” and “Parties” have the respective meanings set forth in the Preamble.
“Person” means an individual, corporation (including a non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association organization, labor union, or other entity or
Governmental Authority, and will include any successor (by merger or otherwise)
of such entity.
“Products” means any of the commodities included in the categories of
commodities identified in Schedule 1.1(A), excluding any commodities within the
categories that do not generate qualifying income as defined pursuant to IRC
Section 7704(d)(1)(E) and accompanying Treasury Regulations. 
“Proprietary Information” means any information in tangible or intangible form,
whether or not protected or protectable by Law, that is either designated,
treated, or would reasonably be understood to be proprietary or confidential by
MPC or its Affiliates, whether or not marked. Proprietary Information will be
deemed to include discoveries, ideas, intellectual property, inventions, trade
secrets, concepts, designs, drawings, specifications, techniques, data, economic
and financial forecasts, analysis, budgets, developments, processes, procedures,
samples, “know-


Schedule 1.1
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





how”, marketing techniques, sales materials, strategic plans, price lists,
pricing policies, pricing factors, customer names, rates, proprietary processes
and methodologies, customer-related information, and any other information
MPLXFD would only encounter in pursuance of its business relationship with MPC
hereunder. Proprietary Information does not include information that becomes or
is generally available to the public other than as a result of MPLXFD’s
disclosure or a direct or indirect breach of MPLXFD’s confidentiality obligation
under this Agreement or information from a source other than MPC, its Affiliates
or representatives, which source is not bound by a confidentiality agreement
with MPC.
“Quarterly Deficiency Credit” has the meaning set forth in Section 6.1(b)(ii).
“Sale” means sales, as defined under accounting principles generally accepted in
the United States, expressed in Gallons of Products and which, for the avoidance
of doubt, are recorded in either (a) MPC’s refined product LIFO inventory pool
or (b) MPC’s crude LIFO inventory pool.
“Sale Points” means Terminals, MPC refineries, marine docks, manufacturing
facilities or other locations at which Sales occur.
“Sold”, “Sell” and “Selling” mean to enter into one or more Sales.
“Taxes” has the meaning set forth in Section 6.2.
“Term” has the meaning set forth in Section 2.1.
“Terminals” means, collectively, the Company Operated Terminals, the Company
Non-Operated Terminals and the Third Party Terminals.
“Third Party Terminals” has the meaning set forth in the Recitals.
“Tiered Fee” has the meaning set forth in Section 6.1(a).
“Transfer” or “Transferred” means, with respect to all or any part of specified
assets, or any interest therein, a direct or indirect, voluntary or involuntary
sale (including a merger or consolidation), assignment, transfer, pledge,
conveyance, exchange, bequest, devise, gift, or any other alienation (in each
case, with or without consideration) of any rights, interests or obligations
with respect to all or any portion of such assets; provided, however, that any
collateral assignments of the assets of MPLXFD to secure working capital or
other financing will not constitute a “Transfer” hereunder.




Schedule 1.1
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------






Schedule 1.1(A) - Products


Products Categories


•
Feedstocks

•
Gasolines

•
Heavy Fuel Oils

•
Light Distillates

•
Propane

•
Specialty products







Schedule 1.1(A)
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------






Schedule 3.2 - Marks
 
Marks
Application
Regis. Number
image1a02.jpg [image1a02.jpg]
E M POWERED BUYING WITH M MARATHON
78322761
2943717
image22.jpg [image22.jpg]
E M POWERED MARKETING WITH M MARATHON
78322731
2901799
image3.jpg [image3.jpg]
M Marathon and Design (CL39)
85425826
 4167004
image3.jpg [image3.jpg]
MARATHON & M Design
72132575
0743273
image3.jpg [image3.jpg]
MARATHON & M Design
78091526
2649554
All trade dress owned by MPC or any of its Affiliates and used in connection
with the foregoing Marks
 
 







Schedule 3.2
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------






Schedule 5.1 - Volumes


Minimum Quarterly Volume
Volume (MM Gallons)
Q1
*****
Q2
*****
Q3
*****
Q4
*****
Annual Volume Commitment
*****
Maximum Annual Volume
*****





Schedule 5.1
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------






Schedule 6.1(a) - Tiered Fees


Tier
Aggregate Sales (MM Gallons) for Calendar Quarter
Fee
1
Less than *****
***** *
2
Equal to or greater than *****
*****



*    With respect to any month in 2018, the Tier 1 fee will be *****. With
respect to any month from January 1, 2019 and thereafter, the Tier 1 fee will be
determined pursuant to the formula, rounded to the hundred-thousandths place:
Tier 1 Feen = ***** (as used in this Schedule, the “Escalator Formula”), where:
(i)    Tier 1 Feen = Tier 1 Fee in contract year “n”;
(ii)    Tier 1 Feen-1 = Tier 1 Fee in contract year prior to contract year “n”;
(iii)    *****
*****
if “n” = 2020 or any year thereafter, *****
(iv)    *****
*****
*****
For the avoidance of doubt, Tier 2 fees will not escalate pursuant to the
Escalator Formula. For purposes of the Escalator Formula, all references to the
***** which website address may be updated from time to time.


Within 90 days after each third anniversary of the Effective Time, either Party
may request in writing an evaluation of the Escalator Formula. After such
request is made, the Parties will cooperate to complete an evaluation by
December 31 of the same year. If, based on the evaluation results, the Parties
agree to modify the Escalator Formula, such modified Escalator Formula will be
utilized beginning on January 1 of the following calendar year. If no timely
request to evaluate the Escalator Formula is made or the Parties agree not to
modify the Escalator Formula, the Escalator Formula from the prior calendar year
will continue to be utilized.
 




Schedule 6.1(a)
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

--------------------------------------------------------------------------------






Schedule 11.2 - Dispute Resolution Procedures


Any controversy, dispute or claim arising out of or relating to this Agreement
(a “Dispute”) will be resolved in accordance with the following:
1.Mediation. If a Dispute cannot be settled by direct negotiations within sixty
(60) days following delivery of a notice of such Dispute, any Party may initiate
mandatory, non-binding mediation hereunder by giving the other Party a notice of
mediation (a “Mediation Notice”). The mediator will be jointly appointed by the
Parties and the mediation will be conducted in Findlay, Ohio, unless otherwise
agreed to by the Parties. All costs and expenses of the mediator will be shared
equally by the Parties. The then-current Model ADR Procedures for Mediation of
Business Disputes of the Center for Public Resources, Inc., either as written or
as modified by mutual agreement of the Parties, will govern any mediation
pursuant to this Section 1. Each Party will be represented by one or more senior
representatives who will have authority to resolve any Disputes. If such Dispute
has not been resolved within thirty (30) days after delivery of the Mediation
Notice, then either Party may pursue litigation in accordance with Section 2.


2.Litigation.
(a)If the Dispute is not resolved pursuant to mediation in accordance with
Section 1, either Party may bring an action or proceeding in respect of such
Dispute, whether in tort or contract or at law or in equity, exclusively in any
federal or state courts located in Ohio in which event, each Party (i)
irrevocably submits to the exclusive jurisdiction of such courts, (ii) waives
any objection to laying venue in any such action or proceeding in such courts,
and (iii) waives any objection that such courts are an inconvenient forum or do
not have jurisdiction over it. The foregoing consents to jurisdiction and
service of process will not constitute general consents to service of process in
the State of Ohio for any purpose except as provided herein and will not be
deemed to confer rights on any Person other than the Parties.


(b)EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE IS LIKELY TO INVOLVE COMPLICATED
ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT: (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY; AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 2(b).




Schedule 11.2
*Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.